EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claim listing filed on February 26, 2021, claim 15 improperly included a strikethrough marking in line 6 of the claim. The following examiner’s amendment is solely directed to clarifying the claim marking. Examiner has made no change to the substance of the claim.
In the claims
Please replace claim 15 with the following:
15. A non-transitory, tangible computer readable medium comprising computer program instructions adapted to cause a processing system to execute steps comprising:
receiving [a radio broadcast] an audio signal having [an analog portion] a first audio sample stream and a [digital portion] second audio sample stream;
separating the [analog portion] first audio sample stream of the [radio broadcast] audio signal from the [digital portion] second audio sample stream of the [radio broadcast] audio signal;
[producing a first stream of audio samples representative of the analog portion of the radio broadcast signal;]
[producing a second stream of audio samples representative of the digital portion of the radio broadcast signal;]

sample streams to produce first and second streams of decimated audio samples;
estimating a first offset value between corresponding samples in the first and second streams of decimated audio samples, wherein the first offset value has a first range of valid results;
shifting one of the first and second audio sample streams [of audio samples] by a first shift value within the first range of valid results;
decimating the first and second audio sample streams [of audio samples] to produce third and fourth streams of decimated audio samples;
estimating a second offset value between corresponding samples in the third and fourth streams of decimated audio samples, wherein the second offset value has a second range of valid results;
determining a final offset value based on an intersection of the first and second ranges of valid results; and
shifting one of the first and second audio sample streams [of audio samples] by the final offset value to align the first and second audio sample streams [of audio samples].
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reissue declaration filed on February 26, 2021 has overcome the 35 U.S.C. 251 rejection of claims 1-20.
Elenes 637 (US 2013/0003637 A1) generally discloses receiving an audio signal including multiple audio streams (i.e., a digital radio signal and an analog audio signal; paragraph [0027]);
separating the audio signal into a first stream of audio samples and a second stream of audio samples (i.e., using baseband downconverter 13, digital demodulator 14, and analog demodulator 15 to produce “a first stream of digital data” corresponding to the digital audio and “a second stream of digital data” corresponding to the analog audio; Figure 1; paragraph [0029]); and
decimating the first and second streams of audio samples to produce first and second streams of decimated audio samples (i.e., using decimators 54A-B within delay estimation unit 44; Figures 4-5; paragraphs [0048]-[0049]; see also step 1010 in Figure 10).
	Elenes 637 further discloses shifting one of the first and second streams of audio samples (i.e., using delay control unit 59, which sends delay adjustment signals to one or both streams; Figures 4-5; paragraph [0052]) and repeating the decimating and shifting steps until the first and second streams of audio samples are aligned. For example, see steps 825 and 830 in Figure 8 and paragraphs [0064]-[0065]; and steps 1005-1030 in Figure 10 and paragraphs [0071]-[0073].
Elenes 801 (US 2013/0003801 A1) has substantially the same disclosure as Elenes 637 and also discloses the above elements and steps.
However, the prior art, including Elenes 637 and Elenes 801, does not specifically disclose an apparatus or method including the combination of all of the elements, steps, and limitations recited in claims 1-20 (including all of the limitations of any parent claims), particularly including:

shifting one of the first and second streams of audio samples by a first shift value within the first range of valid results;
decimating the first and second streams of audio samples to produce third and fourth streams of decimated audio samples;
estimating a second offset value between corresponding samples in the third and fourth streams of decimated audio samples, wherein the second offset value has a second range of valid results;
determining a final offset value based on an intersection of the first and second ranges of valid results; and
shifting one of the first and second streams of audio samples by the final offset value to align the first and second streams of audio samples.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to 
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.

/CHRISTINA Y. LEUNG/            Primary Examiner, Art Unit 3991                                                                                                                                                                                            
Conferees:
/DEANDRA M HUGHES/            Reexamination Specialist, Art Unit 3992                                

/TIMOTHY M SPEER/            Supervisory Patent Examiner, Art Unit 3991